Per Curiam.
The evidence disclosed that two life guards were on duty at the time the boy’s body was removed from the water. One was stationed within less than 30 feet of the spot. Twenty-five to thirty other bathers were within the one-quarter acre which constituted the swimming .area. No one heard or observed any signal of distress. The water was only up to the boy’s waist. What caused his death — whether strangulation, apoplexy, heart attack, or otherwise - — • is left to conjecture. Evidence of actionable negligence is lacking.
The judgment of nonsuit for failure of proof is
Affirmed.